Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 05/14/2019.
Claims 1-22 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1.... are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWALT DCB1800 Watt Portable Power Station with Parallel Battery Charger Station (YouTube video available at: https://www.youtube.com/watch?v=TDTw95y8-4c and DCB1800 manual), October, 30, 2016.

Regarding claim 1, DeWalt discloses:

A portable power source (see video and manual Fig. A) comprising: 
a housing (see video and manual Fig. A); 
a first battery pack support configured to receive a first removable and rechargeable battery pack (see video and manual Fig. A, 4 removable battery packs); 
a second battery pack support configured to receive a second removable and rechargeable battery pack (see video and manual Fig. A, 4 removable battery packs); 
an inverter within the housing, the inverter configured to receive output power from the first removable and rechargeable battery pack and the second removable and rechargeable battery pack, the inverter configured to produce an alternating current power output (see video and manual Fig. A, 4 removable battery packs, outlet 6, in order to transfer the power form 4 removable battery packs to the outlet 6, there is at last an inverter); and 
an alternating current power outlet configured to receive the alternating current power output from the inverter, wherein the inverter is configured to be disabled when the first removable and rechargeable battery pack is received in the first battery pack support and the second removable and rechargeable battery pack is not received in the second battery pack support (see video and manual Fig. A, 4 removable battery packs, outlet 6, the video and manual show that all 4 removable battery packs need to install before use. Therefore, at least one of these removable battery pack has been removed, there will be no power from the outlet which is the inverter has been disconnected).

Regarding claim 2, DeWalt discloses:


Regarding claim 3 and 20, DeWalt discloses:
wherein the inverter is configured to be enabled when the first removable and rechargeable battery pack is received in the first battery pack support, the second removable and rechargeable battery pack is received in the second battery pack support, the third removable and rechargeable battery pack is received in the third battery pack support, and the fourth removable and rechargeable battery pack is not received in the fourth battery pack support (see video and manual Fig. A, 4 removable battery packs, outlet 6, the video and manual show that all 4 removable battery packs need to install before use. Therefore, at least one of these removable battery pack has been removed, there will be no power from the outlet which is the inverter has been disconnected).

Regarding claim 4, DeWalt discloses:
a first handle support member, a second handle support member, and a handle (see manual Fig. A handle 2 and two support handles).

Regarding claim 5, DeWalt discloses:
wherein the handle includes an open position and a closed position (see manual Fig. D).

Regarding claim 6, DeWalt discloses:
wherein, when the handle is in the closed position, the first removable and rechargeable battery pack is able to be removed from the first battery pack support (see Fig. A, removable battery pack 9 is able to removed).

Regarding claim 9, 16, and 21, DeWalt discloses:
a user interface that includes: a direct current power outlet, the alternating current power outlet, and one or more indicators (see LED indicator 5, outlet 6, DeWalt doesn’t teach a direct current power outlet. However, it is well known in the art for portable battery is including a direct current power outlet).

Regarding claim 10 and 17, DeWalt discloses:
wherein the one or more indicators include a wireless connection indicator (wherein wireless indicator is well known in the art).

Regarding claim 11, DeWalt discloses:
wherein the user interface further includes a fuel gauge associated with the first removable and rechargeable battery pack and the second removable and rechargeable battery pack (see manual Fig. A, fuel gauge 7).

   Regarding claim 12, DeWalt discloses:
wherein the first battery pack support includes an interface movable with respect to the housing between an extended position and a retracted position (see manual Fig. A).
   Regarding claim 13, DeWalt discloses:
wherein a maximum continuous output power of the portable power source is between approximately 1600 W and approximately 2700 W (see manual Fig. A, 1800 W).

   Regarding claim 14, DeWalt discloses:
wherein a maximum peak output power of the portable power source is between approximately 3000 W and approximately 4200 W (power source is between 3000W-4000W is just a design choice).

   Regarding claim 15, DeWalt discloses all the limitation that recited in claim 14. Please see the rejection in claims 1-3 of this office action above.

   Regarding claim 19, DeWalt discloses:
A portable power source (see video and manual Fig. A)  comprising: 
a housing (see video and manual Fig. A); 
a first battery pack support configured to receive a first removable and rechargeable battery pack (see video and manual Fig. A, 4 removable battery packs); 
a second battery pack support configured to receive a second removable and rechargeable battery pack (see video and manual Fig. A, 4 removable battery packs); 
a third battery pack support configured to receive a third removable and rechargeable battery pack (see video and manual Fig. A, 4 removable battery packs); 
a fourth battery pack support configured to receive a fourth removable and rechargeable battery pack (see video and manual Fig. A, 4 removable battery packs); 
an inverter within the housing, the inverter configured to receive output power from the first removable and rechargeable battery pack, the second removable and rechargeable battery pack, the third removable and rechargeable battery pack, and the fourth removable and rechargeable battery pack, the inverter configured to produce an alternating current power output (see video and manual Fig. A, 4 removable battery packs, outlet 6, in order to transfer the power form 4 removable battery packs to the outlet 6, there is at last an inverter); 
an alternating current power outlet configured to receive the alternating current power output from the inverter (see video and manual Fig. A, 4 removable battery packs, outlet 6); and  
23Attorney Docket No. 066042-5986-US02 a user interface that includes a fuel gauge, the fuel gauge configured to display information associated with at least one of the first removable and rechargeable battery pack, the second removable and rechargeable battery pack, the third removable and rechargeable battery pack, and the fourth removable and rechargeable battery pack (see manual Fig. A, fuel gauge 7), and
 display an indication corresponding to which of the at least one of the first removable and rechargeable battery pack, the second removable and rechargeable battery pack, the third removable and rechargeable battery pack, and the fourth removable and rechargeable battery pack the information is associated (see manual Fig. A, fuel gauge 7).

Allowable Subject Matter
Claims 7-8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851